Citation Nr: 0925221	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-30 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel







INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975 in the United States Navy and from November 
29, 1978 to January 2, 1979 in the United States Air Force.  

This appeal arises from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The Board of Veterans' Appeals (Board) in a January 2008 
decision reopened the Veteran's claim for service connection 
for paranoid schizophrenia and remanded the claim for 
additional development.  The case has since been returned to 
the Board.  


FINDINGS OF FACT

1.  No psychiatric abnormalities were noted at service 
entrance. 

2.  A VA examiner opined that the Veteran had psychotic 
symptoms during service.  


CONCLUSION OF LAW

The Veteran's psychiatric disability, paranoid schizophrenia 
was incurred in service.  38 U.S.C.A. §§ 1110, 1111 (West 
2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable criteria provide that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military duty.  
38 U.S.C.A. § 1110.  A Veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

The record reflects the Veteran was examined for service 
enlistment in August 1972 and no psychiatric disorders were 
found.  Service treatment records do not include any 
references to any psychiatric symptoms in service, although 
service personnel records reveal the Veteran received non-
judicial punishments in March and September 1975 for being 
absent from his duty stations, and in February 1975 for theft 
of food from the wardroom.  In September 1975 he was 
disciplined for showing disrespect to an officer.  His 
performance scores ranged from 3.2 to 2.0.   He was examined 
for service separation in September 1975 and no psychiatric 
disorder was found.  His DD 214 indicates he was discharged 
under honorable conditions in September 1975.  

On December 2, 1976 the Veteran was committed to Central 
Louisiana State Hospital with hallucinations.  The Veteran's 
mother stated his symptoms had started around January 1976.  
She had observed progressive changes in his behavior since 
January 1976.  She noted he had become withdrawn and 
preoccupied.  Over the past six months he had become more and 
more hostile toward his family members and frequently became 
enraged.  He had refused to associate with them, would not 
eat meals with them or talk to them.  In September 1976, his 
family had felt they could no longer tolerate his behavior 
and asked him to get help or move out of the family home.  
She had not noticed any behavior indicative of hallucinations 
or delusions, but another son reported being in the car with 
the Veteran the previous summer when he shouted out to him 
not to hit another car.  According to his brother there were 
no other cars around.  The diagnoses included paranoid type 
schizophrenia, psychosis with drug intoxication, explosive 
personality, and paranoid personality.  The Veteran was 
discharged on January 4, 1977 with diagnosis of paranoid 
schizophrenia.  

Records from Confederate Memorial Medical Center reveal he 
was admitted by Court order in December 1977.  A personality 
disorder-aggressive type (with schizoid and paranoid 
tendencies) was diagnosed.  

In November 1978, the Veteran was examined for entrance into 
the Air Force.  His Report of Medical History does not 
include any diagnosis of a psychiatric disorder.  On his 
November 1978 Report of Medical History the Veteran checked 
no as to having any history of treatment for a mental 
condition.  The Veteran entered active duty on November 28, 
1978.  On December 8, 1978, he was counseled as to his lack 
of positive motivation, and failure to follow rules and 
regulations.  He was evaluated at the mental health clinic on 
December 15, 1978 and no mental disorder was manifested.  
After numerous attempts to counsel the Veteran or retrain 
him, on December 28, 1979, it was recommended he be 
discharged due to his marginal performance.  He was 
discharged on January 2, 1979.  

VA hospital records dated in February and March 1979, show 
the Veteran was an in-patient at that time for schizophrenia, 
and subsequently dated records continue to reflect the 
diagnosis.  Indeed, schizophrenia was diagnosed when the 
Veteran was most recently examined for VA purposes in March 
2009.  

In addition to the foregoing, an August 2004 statement from 
an individual indicates he became friends with the Veteran 
between 1972 and 1975 when in the military.  He recalled the 
Veteran talked to himself and laughed, and he reported the 
Veteran would indicated he had heard someone talking to him, 
when no one had said anything.  

In an effort to determine whether the Veteran's psychiatric 
illness had its onset in service, or within a year of his 
discharge from service in 1975, the Board, in its January 
2008 Remand, requested an examination and medical opinion.  
This was accomplished in March 2009, and the wording of the 
examiner's conclusions were ultimately adverse to the 
Veteran.  ("It is this examiner's opinion that this 
individual's condition was not caused by or worsened by his 
military service.")  However, when the opinion is read in 
its entirety, it leaves the impression that the examiner 
misunderstood the basis for establishing service connection, 
and is unaware of certain legal presumptions that attach when 
an individual undergoes a service entrance examination and no 
abnormalities are discovered, as is the case here.  Indeed, 
after concluding the Veteran's condition was not caused by 
service, the examiner goes on to note, in part, that the 
Veteran had psychotic symptoms in service.  (Apparently a 
reference to the behaviors noted by the Veteran's friend, and 
the disciplinary actions.)

The question is not whether being in the military service 
somehow caused this Veteran to develop schizophrenia.  The 
question is simply whether schizophrenia was first manifested 
in service.  Because this Veteran's service entrance 
examination failed to note the presence of schizophrenia, or 
other psychiatric abnormality, he is presumed sound in this 
regard upon his entrance into service in 1972.  In other 
words, free of schizophrenia at that time.  (This presumption 
can only be overcome by clear an unmistakable evidence 
showing otherwise, which is not at all shown in this record.)  
Given the Veteran must be considered free of any psychiatric 
illness upon his entrance into service in 1972, and because 
the 2009 examiner found the Veteran had psychotic symptoms in 
service, it may be concluded for VA purposes that the 
Veteran's schizophrenia was first manifested, or incurred, in 
service.  Accordingly, a basis upon which to establish 
service connection has been presented, and the appeal is 
granted.  

Because this decision has resulted in a complete grant of the 
benefits sought, a discussion of VA's duty to assist and duty 
to notify, is unnecessary. 


ORDER

Service connection for psychiatric disability, paranoid 
schizophrenia, is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


